Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed on 01/18/2022 have been fully considered and are made of record.
	a. Claims 1 and 14 have been amended.
	b. Claims 21-22 have been cancelled.
Reason for Allowance
3.	Claims 1-20 are allowed.

a)	 Applicant amended independent claims 1 and 14 and overcome rejection. Applicant’s arguments filed on 01/18/2022 have been fully considered and are persuasive. Therefore, rejection sent on Office Action on 10/26/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 14: 
As to claims 1-13 the present invention is direct to an antenna assembly comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the soft magnetic band includes a plurality of stacked inserts extending perpendicular to the coil about the circumference of the tool mandrel and each stacked insert includes a plurality of rods positioned end-to-end, the soft magnetic band configured to increase an inductance of the coil”.
As to claims 14-20 the present invention is direct to  a method, comprising: Independent claim 14 identifies the uniquely distinct features of “a soft magnetic band radially interposing the coil and the tool mandrel and extending about a circumference of the tool mandrel at a band angle parallel to the winding angle, wherein the soft magnetic band includes a plurality of stacked inserts extending perpendicular to the coil about the circumference of the tool mandrel and each stacked insert includes a plurality of rods positioned end-to- end, the soft magnetic band configured to increase an inductance of the coil”.
The closest prior art, Bittar et al. (Pub NO. US 2012/0249149 A1), Zhang et al. (Pub No. US 2017/0362925 A1) teaches System and Method of Antenna Assembly, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867